Exhibit 10.1

 

 
JOINT VENTURE — STRATEGIC ALLIANCE AGREEMENT
OF
UTC - DSC
 
This Joint Venture Agreement ("Agreement") is made on this 2nd day of March,
2010 (the "Effective Date") BY AND BETWEEN: Data Storage Corporation, a Delaware
Corporation ("Partner I") AND - United Telecomp, LLC, a New Jersey Limited
Liability Company ("Partner 2") (each a "Party" and collectively the "Parties").
 
RECITALS
 
WHEREAS, the Parties desire to own, operate, and conduct a business venture
together for the purposes and on the terms set out below and as set forth in the
Addendums and Exhibits (the "Joint Venture"); and
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
contained herein, intending to be legally bound hereby, and for good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties do hereby agree as follows:
 
DEFINITIONS AND INTERPRETATIONS
 
"Confidential Information" means any secret or proprietary information relating
directly to either Party's business, including but not limited to customer lists
or information, names and addresses relating to customers, technical
information, intellectual property, operational methods, marketing plans and
strategies, product development techniques, methods of manufacture, technical
processes, designs and design projects, inventions and research programs, and
trade know-how. Confidential Information may be disclosed to either Party
directly or indirectly, orally or visually. The terms and conditions of this
Agreement shall also be deemed as confidential and proprietary in nature.
 
"Events of Default" means any of the following:
 
a)  
the failure of a Party to perform, comply with, or observe any other term,
condition, or provision in this Agreement, and the continuance of such failure
for a period of thirty (30) days after such Party's receipt of written notice
from the other Party specifying the failure;

 
b)  
the involuntary transfer by a Party of its interest in this Joint Venture or,
except as specifically permitted pursuant to this Agreement, the voluntary
attempt to or actual transfer of its interest in the Joint Venture without the
other Party's prior written consent;



 
1

--------------------------------------------------------------------------------

 
 
c)  
the dissolution of a Party;

 
d)  
the filing of a petition by a Party: (i) in any bankruptcy or other insolvency
proceeding; (ii) seeking any relief under the bankruptcy laws or any similar
debtor relief law; (iii) for the appointment of a liquidator or receiver for all
or substantially all of the Party's property or for the Party's interest in this
Joint Venture; and

 
  e)
any involuntary bankruptcy proceeding against a Party which has not been
dismissed 120 days after commencement, or a Party's written admission that it
cannot meet its obligations as they become due, or the assignment by such Party
for the benefit of its creditors.

 
"Force Majeure" means an unforseen event that is not reasonably within the
control of the Parties. Examples of Force Majeure events include any act of God,
strike, lockout, act of public enemy, war, blockade, public riot, earthquake,
lightning, fire, storm, flood, computer virus and any other similar cause or
occurrence.
 
"Intellectual Property" means designs, inventions, patents, trademarks,
copyrights (including rights in computer software), database rights, business
and trading names, domain names, and all other industrial or intellectual
property or other rights of a similar nature in any part of the world.
 
1.
FORMATION. In accordance with this Agreement, the Parties hereby form the Joint
Venture-Strategic Alliance under the laws of New York to do business under the
name of BlueSafe. The Parties hereby agree that shortly after the execution of
this Agreement, the Parties will form a limited liability company, which they
will jointly own, for the sole purpose of carrying on the business of the Joint
Venture. The Parties will also enter into an operating agreement that will set
forth the Parties' respective rights regarding the joint venture and the
operation of the limited liability company.

 
2.
BUSINESS PURPOSE. The purpose of the Joint Venture shall be as follows:
 
To acquire and hold the business interest in common as it relates to the
Addendums and Exhibits

 
 
2

--------------------------------------------------------------------------------

 
 
3.
TERM AND TERMINATION. The term of this Agreement shall be for three (3) years ,
commencing on the Effective Date, unless sooner terminated by:
 
· The Parties' mutual consent;
· Operation of the provisions of this Agreement;
· The non-defaulting Party upon the occurrence of an Event of Default; or
· A Party's acquisition of all of the Joint Venture interests of the other
Party.


4.
REMEDIES OF THE NON-DEFAULTING PARTY. On the occurrence of any Event of Default,
the non-defaulting Party may, at its option and in its sole discretion, and in
addition to all other rights, remedies, and recourses afforded it hereunder or
by law or equity, terminate this Agreement by giving written notice to the
defaulting Party.

 
5.  
FORCE MAJEURE. No Party shall be held liable or responsible to the other Party,
nor be deemed to be in breach of this Agreement or cause an Event of Default,
for failure or delay in fulfilling or performing any provision of this Agreement
when such failure or delay is caused by or results from any Force Majeure event.
The Party claiming Force Majeure shall communicate the circumstances of the
event to the Joint Venture and the other Party and shall take all reasonable
action to mitigate such event. If such Force Majeure has existed for nine (9)
months out of the last twelve (12) months, this Agreement may be terminated by
any Party.
 

6.  
PLACE OF BUSINESS AND OFFICE. The Joint Venture shall maintain its principal
office at 401 Franklin Avenue, Garden City, NY 11530: The Parties may at any
time change the location of the Joint Venture's office and may establish
additional offices.
 

7.
BOOKS AND RECORDS. Partner 1 shall maintain all necessary books and records
relating to the affairs of the Joint Venture. The book and records shall be
maintained in accordance with accounting standards and practices generally
accepted in the United States. The Parties shall mutually appoint an accountant
to serve as the Joint Venture's accountant (the "Accountant") The Parties agree
to render all necessary assistance to the Accountant, including the delivery of
all records held by the same in relation to the Joint Venture. The Parties agree
to immediately give all cooperation to the Accountant and his or her staff as
and when requested to enable the Accountant to fulfil his or her duties and
shall do nothing to impede or delay such performance. The Parties shall each
have the right, at any time, to audit and inspect all reports, accountings and
records prepared by Accountant pertaining to the Joint Venture.

 
 
3

--------------------------------------------------------------------------------

 
 
8.  
FISCAL YEAR END. The fiscal year of the Joint Venture shall close on December
31st every year of its operation.

 
9.  
DIVISION OF PROFITS. The profits earned by the Joint Venture shall be calculated
at the end of each month with distribution by the end of the 3'4 week following
the billing month; and, a quarterly settlement statement at the end of each
fiscal quarter. Profits shall be divided as represented in the Exhibit(s)
.between the Parties as follows:

 
10.  
MANAGEMENT. The overall management and control of the Joint Venture shall be
vested equally in the Parties. The primary points of contact for each Party are
as follows:

 
Partner 1: Charles Piluso,
Data Storage Corporation,
401 Franklin Avenue,
Garden City, NY 11530
 
Partner 2: Niyazi Nuredin,
United Telecomp, LLC,
225 US Highway 46, Suite 9,
Totowa, NJ 07512
 
11.  
NO RESTRICTION ON OTHER BUSINESS. Nothing contained herein shall be deemed to
restrict in any way the freedom of either of the Parties to conduct any other
business or activity whatsoever and wheresoever without any accountability to
the other; provided, however, that the Parties must disclose to each other any
business interest which may conflict with the Joint Venture. The Parties agree
that clients that are directly billed by the Joint Venture shall be considered
clients of the Joint Venture; provided, however, nothing herein shall prevent a
party from pursuing or continuing pre-existing client relationships even if any
such clients become clients of the Joint Venture. The Parties severally
undertake to use their best efforts in performing all of their obligations
hereunder for the purposes of the Joint Venture.

 
12.  
JOINT VENTURE BANK ACCOUNT. The Parties shall establish a bank account for the
Joint Venture. From time to time the Parties will mutually agree upon
distributions of working capital, profits or other funds received by the Joint
Venture from the Joint Venture's bank account to the Parties' respective
separate bank accounts.

 
13.  
ASSIGNMENT. This Agreement shall not be assigned or transferred (nor the
performance of any obligations hereunder subcontracted) by either Party, except
with the written consent of the other Party.



 
4

--------------------------------------------------------------------------------

 
 
14.  
INTELLECTUAL PROPERTY DEVELOPED DURING THE JOINT VENTURE. If any Intellectual
Property is created or developed by the Parties in the conduct of the Joint
Venture, such Intellectual Property will be a Joint Venture asset owned by the
Parties based on the division of profits percentage as set forth in Section 11
herein and must be used only for the purposes of the Joint Venture.

 
15.  
LIMITATION OF LIABILITY. No Party shall have any liability to the other Party or
to the Joint Venture for any loss suffered as a result of any action, failure to
take action or error in judgment, provided that such course of conduct did not
constitute negligence or wilful misconduct.

 
16.  
INDEMNIFICATION. Each Party, along with their respective officers, directors,
employees and agents shall be indemnified and held harmless by the Joint Venture
from and against any and all claims, losses, liabilities, expenses, judgments
and amounts paid in settlement arising out of any act (or omission) performed in
connection with the Joint Venture; provided, however, that such act or omission
was taken in good faith and did not constitute gross negligence or wilful
misconduct on the part of a Party. An indemnity under this Section shall be paid
solely out of and to the extent of the Joint Venture assets and shall not be a
personal obligation of any Party.

 
17.  
CONFIDENTIALITY. The Parties recognize that, in connection with the performance
of this Agreement, each Party may disclose Confidential Information to the other
Party. The Parties agree that neither shall use any such disclosed Confidential
Information for any purpose other than in the performance of its obligations
under this Agreement and that neither shall, during the continuance of the Joint
Venture or after its termination by any means, divulge to any person any of the
other Party's Confidential Information. Confidential Information that may come
to the Parties' knowledge in the course of this Joint Venture may only be
divulged with the written consent of the other Party, or to the other Party's
heirs, administrators, or assigns. Each Party agrees to take all reasonable
measures to protect the secrecy and confidentiality of, and avoid disclosure or
unauthorized use of, the other Party's Confidential Information.

 
18.
DISSOLUTION OR INCAPACITY OF A PARTY. The dissolutions or incapacity of a Party
shall cause the Joint Venture to be dissolved at the completion of the
then-current fiscal year. The profits and proceeds from the sale of assets shall
be divided pro rata in accordance with the Parties' respective Capital
Contributions between the surviving Party and the legal representative,
guardian, or trustee of the dissolved, deceased, or incapacitated Party.

 
19. 
WINDING UP. As soon as is practicable after termination of this Agreement, the
affairs of the Joint Venture shall be wound up and the assets and business of
the Joint Venture shall be liquidated. If there are any proceeds from such
liquidation, those proceeds shall be applied and distributed in the following
order of priority:



 
5

--------------------------------------------------------------------------------

 
 
  
(A)     to the payment of all debts and liabilities of the Joint Venture and all
expenses of liquidation;

 
(B)     to the establishment of such reserves as may be deemed reasonably
necessary to provide for contingent or unforeseen liabilities or obligations of
the Joint Venture; and

 
     to the Parties, on a pro rata basis based on the division of profits
percentage as set forth in Section I 1 herein.

 
20.  
OTHER INSTRUMENTS. The Parties agree that they will each execute such other and
further instruments and documents as are or may become reasonably necessary or
convenient to effectuate and carry out the purposes of this Agreement.

 
21. 
AMENDMENTS. This Agreement may be amended at any time and from time to time, but
any amendment must be in writing and signed by each person who is then a Party.

 
22.  
ARBITRATION. All disputes between the Parties arising from this Agreement may be
submitted by the parties to arbitration under the rules of the American
Arbitration Association.

 
23.  
NOTICES. Any notice required by this Agreement or given in connection with it,
shall be in writing and shall be given to the appropriate party by personal
delivery or by certified mail, postage prepaid, or recognized overnight delivery
services at the addresses set forth in this Agreement.

 
24. 
GOVERNING LAW. This Agreement is executed and intended to be performed in the
State of New York, and the laws of that state shall govern its interpretation
and effect.

 
25. 
SUCCESSORS. This Agreement shall be binding on and inure to the benefit of the
respective successors, assigns, and personal representatives of the Parties,
except to the extent of any contrary provision in this Agreement.

 
26.  
SEVERABILITY. If any term, provision, covenant, or condition of this Agreement
is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the rest of the Agreement shall remain in full force and effect
and shall in no way be affected, impaired, or invalidated.

 
27.  
ENTIRE AGREEMENT. This instrument contains the entire agreement of the Parties
relating to the rights granted and obligations assumed in this Agreement. Any
oral representations or modifications concerning this Agreement shall be of no
force or effect unless contained in a subsequent written modification signed by
the Parties hereto.



 
6

--------------------------------------------------------------------------------

 

 
28.
COUNTERPARTS. This Agreement may be executed in any number of counterparts by
the Parties, and all such counterparts shall together constitute one Agreement.

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 

 

PARTNER 1  Data Storage Corporation        By:/s/ Charles M. Piluso    Name:
Charles M. Piluso    Title: President    Date: 3/2/10     PARTNER 2  United
Telecomp, LLC        By:/s/Niyazi Nuredin    Name: Niyazi Nuredin    Title:
Partner    Date: 3/2/10

 
 
7

--------------------------------------------------------------------------------

 
 
Addendum
 
I. UTC provides the following technical solution:
 
A. SharePoint design and installation;
 
B. Cable plant design and fiber installation (structure cabling)
 
C. Wireless design and installation
 
D. Virtualization design and installation
 
II. DSC will provide:
 
A. Clients for the venture;
 
B. Data Storage Backup and Recovery solutions for UTC clients
 
C. Collocation for up to two racks
 
D. Data Storage for up to 2 TB in the NJ Datacenter.
 
 
Exhibit
 
Profit Sharing
 
Profit sharing based on product / Service profit margin, described as billing,
net of taxes, minus cost of goods sold, excluding depreciation.
 
Partner 1 (DSC) percentage: 50%
 
Partner 2 (UTC) percentage: 50%
 
 
 
8
 